*382Per Curiam,
Mason, Chief Justice.
A motion in this case for a discontinuance was overruled by the District Court. Without proceeding farther in that court the parties consent to bring the question relative to the discontinuance into this court. We shall decline acting in tho matter. It is not our province to give advice to the District Courts and our legitimate business furnishes us sufficient employment. The decision of the District Court now objected to, leaves this case still pending there. While it is so pending we will not entertain it here, even by consent of parties. The case will therefore be dismissed.